ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s after-final amendments of March 25, 2021 have been entered.

Response to Arguments
Applicant argues, “In claims 16, 21, and 28, the subsequent recitation of ‘the glass body,’ ‘the first glass surface,’ and ‘the second glass surface’ has been amended to recite just ‘the body,’ ‘the first surface,’ and ‘the second surface,’ which each find antecedent basis in the quoted limitation. Applicant notes that this amendment has been carried through to claims 20 and 27 in the amendment of these claims to independent form. Applicant respectfully asserts that claims 16 – 30, as amended, are not indefinite under 35 U.S.C. 112, second paragraph” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: In light of Applicant’s amendments of claims 16, 20 – 21, 27 – 28, the rejection of claims 16 – 30 under 35 U.S.C. 112, second paragraph, has been withdrawn. 

Applicant argues, “The Examiner contends that Jones discloses ‘a plurality of discrete layers of metal formed in the body’ as recited in claim 28 based on FIG. 2 and 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant’s argument implies the term “surface layers” implies a discrete layer formed on the body, rather than in the body. The Examiner respectfully disagrees. The term surface layer, without context, is a broad term which can be interpreted as a layer that is one the surface or within the surface. 
Jones clearly provides context for this term by clearly teaching their surface layer is in the body, which meets the limitations of claim 28.
As such, Applicant’s arguments regarding how the term “surface layer” should be interpreted is taken completely out of context from the meaning provided by the reference.

Applicant argues, “The Examiner contends that Brown teaches a plurality of discrete layers of metal formed in the body based on the disclosure of wires running through a glass polarizing body. However, the wires are merely lines with extremely small diameters placed in close proximity to each other across the width of the polarizing body. Because of the extremely small diameter of the wires, no individual wire represents a layer across the thickness of the polarizing body, and assuming arguendo that all of the lines together might constitute a layer across the width of the polarizing 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, according to MPEP 2145.I.:
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

Applicant has failed to provide any evidence to support their argument that a single wire extended across the length of the body does not meet the definition of a layer. 
Second, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the dimensions of the said metal layers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Third, according to Merriam-Webster Dictionary, the word “layer” is defined as “one thickness, course, or fold laid or layer over or under another.” Each of the plurality of wires taught by Brown has a thickness (i.e. diameter), and is over/under another material. Therefore, a wire meets the definition of a layer.

Applicant argues, “In the rejection, the Examiner contends that Cooper discloses regions of silver ions embedded into a glass substrate, but the Examiner acknowledges Copper does not disclose that the regions of silver are formed into distinct layers. To address this acknowledged deficiency of Cooper, the Examiner relies of Abraham et al.
“In the rejection, the Examiner cites elements 630 and 631 of Abraham et al. as corresponding to two discrete metal layers. However, Abraham et al. does not disclose that elements 630 and 631 are metal layers. Instead, Abraham et al. discloses that the layers 630, 631 are annealed to formed embedded structures 640, 641 between which a single metal layer 660 is formed. See Abraham et al., para. [0072] and FIG. 6D (discussing ion layers forming SiO2 embedded structures between which Al ions are implanted to form an electrically conductive film 660). As such, Abraham et al. does not remedy the deficiencies of Cooper with respect to the failure to disclose, teach, or suggestion the limitation of ‘a plurality of discrete layers of metal formed in the body’ as recited in independent claims 16, 21, and 28” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. According to Abraham’s paragraph [0027], Figs. 6A – 6D are alternative structures (i.e. separate and distinct embodiments). The rejection was made over the embodiment of Fig. 6A, which teaches two distinct layers formed of metal ions.
Additionally, the embodiments of 6B – 6D, cited by Applicant, are formed from an optional annealing step (see paragraph [0072]). Therefore, the embodiments discussed by Applicant are separate and distinct from the embodiment cited for the rejection.
2/Al/SiO2 layers formed in a silicon substrate is merely an example of the embodiment of Fig. 6D, which is not a limiting embodiment.

Applicant argues, “Applicant has amended claims 20 and 27 into independent form by including all the limitations of the respect base claims any intervening claims. In do so, Applicant has addressed the indefiniteness issue raise with respect to independent claims 16 and 21 from which claims 20 and 27 depend, respectively” (Remarks, Pg. 11).
EXAMINER’S RESPONSE: In light of Applicant’s amendments of claims 20 & 27, the rejection of claims 20 & 27 under 35 U.S.C. 112, second paragraph, has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781